START, O. J.
I dissent. The doctrine of Breen v. Kelly ought not to be extended, for it is on principle wrong. The powers, express and implied, of municipal corporations proper, such as villages organized under the general laws of this state, are more extensive than those of quasi municipal corporations, such as counties.
Conceding, in deference to the doctrine of stare decisis, that the latter have no power to incorporate in a bond to secure the performance of public work a condition for payment by the contractor *155of all labor and materials entering into the work, still it does not follow that the former, by reason of their larger powers, may not have such implied power. Both principle and authority justify the conclusion that villages have such implied power.
It is conceded that they have express power to enter into a contract for public improvements and implied power to take a bond to secure the performance of the contract. But the payment by the contractor for the materials and labor entering into the execution of the contract is a matter in which the village has a direct interest, because such payment tends to secure a prompt and honest execution of the contract by avoiding strikes and the withholding of materials by material men; hence the village has the implied power to take a bond, not only to secure the performance of the contract, but, as a further means of protecting public interests and speeding the work, to include in such bond a condition for the payment of the labor and materials. Certainly a municipal corporation proper has the implied power to be honest; and to so secure, if it so elects, the performance of its contracts for public improvements as to make it certain that what it receives and must retain will be paid for. Knapp v. Swaney, 56 Mich. 345, 23 N. W. 162; Baker v. Bryan, 64 Iowa, 561, 21 N. W. 83; Sample v. Hale, 34 Neb. 220, 51 N. W. 837; Fitzgerald v. McClay, 47 Neb. 816, 66 N. W. 828.